Citation Nr: 0932939	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disability.

2.  Entitlement to service connection for heart disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
side effects from VA prescribed medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to 
November 1970.  He was awarded the Combat Infantryman Badge, 
Purple Heart Award, Army Commendation Medal Third Oak Leaf 
Cluster with "V" device, and Bronze Star Medal with "V" 
device, among other decorations.

Regarding the Veteran's claim to reopen for service 
connection for heart disability, this matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in March 2006.  A statement of the 
case was issued in April 2006, and a substantive appeal was 
received in May 2006.  

Regarding the Veteran's right knee disability and 38 U.S.C.A. 
§ 1151 claims, these matters come before the Board on appeal 
from a July 2005 rating decision by an RO of the VA.  The 
Veteran's notice of disagreement was received in August
2005.  A statement of the case was issued in April 2006, and 
a substantive appeal was received in May 2006.  

Although the appeal also originally included the issue of 
service connection for hypertension, this benefit was granted 
by rating decision in October 2007.  That claim is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The issues of entitlement to service connection for right 
knee disability and entitlement to compensation under 
38 U.S.C.A. § 1151 for side effects from VA prescribed 
medication are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for heart disability was denied by a 
December 2002 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence received since the December 2002 rating decision 
includes previously unconsidered medical opinion that the 
Veteran's service-connected hypertension constitutes a risk 
factor for his development of coronary artery disease (CAD), 
and previously unconsidered medical treatise material 
indicating that PTSD may be a contributing factor to the 
development of CAD.

3.  The Veteran's CAD is proximately due to service-connected 
hypertension.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision which denied 
entitlement to service connection for heart disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 2002 denial of service connection for heart 
disability, and the claim of service connection for heart 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for CAD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that a claim for service 
connection for heart disability was denied by the RO in 
December 2002.  The Veteran did not file a notice of 
disagreement to initiate an appeal from that determination.  
Consequently, the December 2002 rating decision became final.  
38 U.S.C.A. § 7105.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.
 
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The evidence of record at the time of the December 2002 
rating decision consisted of the Veteran's service treatment 
records (STRs) and VA treatment records from February 1989 to 
October 2000.

In the December 2002 rating decision, the RO found that the 
Veteran's rheumatic heart disease preexisted service and that 
there was no evidence of aggravation in service.  The RO 
additionally noted that VA treatment reports showed a 
diagnosis of CAD, but there was no evidence linking CAD to a 
disease or injury which began during service.

Evidence received since the December 2002 includes various 
articles that altogether purport to show a link between PTSD 
and heart disability.  Additionally, the Veteran has been 
awarded service connection for hypertension which, by VA 
opinion dated January 2006, has been identified as a risk 
factor for CAD.  

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for heart disability.  The Board 
additionally finds that these items of new evidence are 
neither cumulative nor redundant, and raise a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds that 
the claim of entitlement to service connection for heart 
disability (also claimed as rheumatic heart disease, heart 
condition and enlarged heart), to include as due to PTSD, is 
reopened.  38 U.S.C.A. § 5108.

On review of this claim on the merits, the factual evidence 
may be briefly summarized.  The Veteran has a long-standing 
history of uncontrolled hypertension dating back to the mid-
1990's.  He also has a long-standing history of panic attacks 
attributable to service-connected PTSD.

The Veteran also has a history of CAD, status post coronary 
artery bypass grafting (CABG) times three in 2000.

The Veteran has submitted numerous medical treatise documents 
which purport to establish a causal relationship between CAD 
and PTSD.  Some of these articles refer to studies performed 
by Dr. J. Boscarino.  

The Board notes that in establishing presumptive service 
connection for atherosclerotic heart disease in former 
prisoners of war (POWs) following any period of POW 
captivity, VA accepted the conclusion that PTSD may be 
associated with cardiovascular disorders.  It was 
specifically noted that PTSD's association with 
cardiovascular disorders was supported by a 1997 study 
finding that Vietnam veterans diagnosed with PTSD had a 
significantly increased risk of circulatory disease many 
years after service.  See 69 Fed. Reg. 60083 (2004) (citing 
Boscarino JA. Diseases Among Men 20 Years After Exposure to 
Severe Stress: Implications for Clinical Research and Medical 
Care. Psychosom Med 1997; 59:605-14.)

Notably, the association between CAD and PTSD was deemed 
biologically "plausible," which meant that there was a 
possible biological mechanism, consistent with sound 
scientific evidence, which a suspected precipitating event 
could lead to the health outcome in question.  See 69 Fed. 
Reg. at 60085, citing 38 C.F.R. § 1.18.

In an opinion dated January 2006, a VA examiner opined that 
the Veteran's CAD was more likely related to risk factors 
such as hypertension, hypercholesterolemia and obesity, and 
less likely than not related to PTSD.

An RO rating decision in October 2007 granted service 
connection for hypertension, based upon a private medical 
opinion which related the Veteran's hypertension to his PTSD.

The Board notes that VA regulations recognize that 
hypertension is an early symptom long preceding the 
development of cardiovascular disease in their more obvious 
forms.  38 C.F.R. § 3.309. 

Upon careful consideration of the record, the Board has 
determined that service connection is warranted for CAD.  In 
this regard, the Board observes that service connection is in 
effect for PTSD and hypertension.  The VA examiner in January 
2006 specifically cited hypertension as a risk factor in the 
Veteran's development of CAD.  As indicated above, the 
potential for PTSD to also be a risk factor for CAD has been 
accepted by VA as scientifically plausible.  See 38 C.F.R. 
§ 1.18(d).  In light of the above, the Board resolves 
reasonable doubt in favor of the Veteran and concludes that 
service connection is warranted for the Veteran's CAD.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

New and material has been received to reopen the claim for 
service connection for heart disability (claimed as rheumatic 
heart disease, heart condition and enlarged heart), to 
include as due to PTSD.  To this extent, the appeal is 
granted. 

Service connection for CAD is granted.


REMAND

Another issue before the Board involves a claim of 
entitlement to service connection for right knee disability.  
In statements received in March 2005 and May 2006, the 
Veteran explained how he was injured and how he received 
treatment when on military combat assault missions.  Although 
the Veteran's STRs do not contain any documentation of any 
right knee disability during service, VA has determined that 
the Veteran did engage in combat.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are applicable and the Veteran's 
assertions regarding the circumstances of right knee trauma 
during combat are accepted despite the lack of supporting 
documentation in the STRs.

The Veteran, however, must still submit evidence establishing 
a casual nexus between an in-service event and his current 
disability.  See Kessel v. West, 13 Vet. App. 9 (1999).  The 
Board notes that, as there is evidence of current treatment 
for the Veteran's right knee, a VA examination is appropriate 
before the Board can proceed with appellate review.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The other issue before the Board involves a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
side effects from VA prescribed medication.  In a March 2005 
statement, the Veteran claimed that the medications that he 
took for his non-service connected shoulder and knee 
disabilities contributed to chest pain and stomach bleeding.  
In another letter received in August 2005, the Veteran stated 
that medication for his knee (Vioxx, Bextra, and Naproxen) 
had damaged his liver.  In a substantive appeal received in 
May 2006, the Veteran mentioned heart attacks after taking 
Vioxx.

The Board takes judicial notice that the medications Vioxx 
and Bextra have been withdrawn from the marketplace.  The 
Board believes that a medical examination with an opinion is 
required for proper appellate review of the Veteran's claim 
entitlement to compensation under 38 U.S.C.A. § 1151 for side 
effects from VA prescribed medication.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of current right knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  
        
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current right knee 
disability is related to service.

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine whether the Veteran has 
additional disability due to the side 
effects from VA prescribed medication.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After examination of 
the Veteran and review of the claims 
file, the examiner is to express an 
opinion as to:  

a)  Whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran incurred 
additionally disability from taking VA 
prescribed medication for his shoulder 
and knee; and

b)  if additional disability did result 
from VA prescribed medication, the 
examiner should offer an opinion as to 
whether the proximate cause of any such 
disability or aggravation was the result 
of either (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similarly instance of fault on the 
part of the VA facility care or medical 
treatment or (ii) an event not reasonably 
foreseeable.  

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


